The Opinion of the Court was delivered by Treat, J. A judgment against Carpenter, on a conviction for a criminal-offence, was reversed in this Court. The elerk has issued a fee bill for the costs made by Carpenter in the prosecution of the writ of error. A motion is made to quash the process, on the ground that he is not-liable for the costs. - The general principle on the subject of costs is, that the party who requires an officer to perform services, for which compensation is allowed, is, in the first instance, liable therefor. In legal contemplation, he pays the costs as they accrue. On this ground, the successful party in a civil action recovers a judgment for his costs. If he has not actually advanced them, he is still responsible to the officer. The judgment is for his benefit, and not on behalf of the officer. The only difference between a civil and a criminal case is, that the successful defendant in the latter is not entitled to a judgment agaipst the State for his costs. He is, nevertheless, liable to pay them to the officer, unless our. statute excepts his case from the operation of the general rule. There are some special provisions of the statute relative to the fees of the clerks of Circuit Courts and sheriffs, in cases where the defendant is acquitted, but there are none which apply to the fees of the officers of this Court in such cases. The ninth section of the eighth article of the Constitution does not exempt the defendant in a criminal prosecution from liability for costs. It is the opinion of. the..-Court that Carpenter is liable for all the costs made by him in the pro.secution of his writ of error. The motion, therefore,. to- quash the fee bill will be denied. Motion denied.